DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 6/17/19, wherein:
Claims 1-12, 14 are currently pending;
Claims 2-11, 14 have been amended;
Claim 13 has been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a control unit operate to control the robot such that at least one barrier element is arranged at a position corresponding to one of the identified boundaries”.  It is not clear of how the control unit known the location of the identified boundaries in order to arrange the barrier element at a position corresponding to the boundaries.  Noted that the claim recited one or more boundaries are identified by a 
Claim 6-7 recite “wherein the robot position itself between a user and the closets boundary to the user”, “wherein the robot positions itself between a user and a boundary that the user is moving towards”.  It is not clear what structure are implied to perform the positioning of robot?  Is it a processing unit or a control unit as recited in claim 1?
Claim 9 recites “wherein the configuration of one or more barrier elements is determined in dependence upon a user’s height.  It is not clear what structure is performed the function of claim 9.  Is it a processing unit or a control unit as recited in claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-2, 4-8, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOKUBO ET AL (US 2012/0290132).  Herein after KOKUBO
As for independent claim 1, KOKUBO A system for restricting user motion using a robot, the system comprising: a robot comprising one or more barrier elements 
a processing unit operable to identify one or more boundaries in a real environment, the or each boundary corresponding to a predetermined extent of allowed motion in that environment; and a control unit operable to control the robot such that at least one barrier element is arranged at a position corresponding to one of the identified boundaries 
{see at least figures 4, 7 pars. 0053-0058 e.g.  when the human is determined to be present in the restricted area (Yes of step S403), the robot device 100 issues a visual warning of the restricted area by projecting the restricted area by the area display device 325 constituted by a laser projector or the like. In FIG. 5, a state in which the robot device 100 issues the visual warning of the restricted area is illustrated. In addition, FIG. 6 illustrates a state in which the robot device 100 issues a visual warning for urging a human or the like to move from the restricted area and the human or the like leaves the restricted area according to the visual warning. In addition, the robot device 100 issues an audible warning such as an audio or blank shot, which generates an instruction of withdrawal from the restricted area, from the speaker 324. Further, the robot device 100 warns the human or the like to leave the restricted area by emitting a smell the human or the like hates or outputting hot air using the warning device 326 (step S404). FIG. 7 illustrates a state in which the robot device 100 issues an audible warning indicating the message, "Please move outside the red line (projected by the area display device 325)," and causes the human or the like to leave the restricted area 
As for dep. claim 2, which discloses wherein one or more of the barrier elements are rotatable {see KOKUBO at least figures 5-7, pars. 0042-0043, 0057}. 
	As for dep. claim 4, KOKUBO discloses one or more cameras operable to capture images of the real environment {at least figure 3, pars. 0041, 0045}. 
	As for dep. claim 5, which discloses wherein one or more boundaries correspond to the locations of objects in the real environment {see KOKUBO at least figures 5-7, pars. 0053-0057}. 
	As for dep. claims 6-7, which discloses wherein the robot positions itself between a user and the closest boundary to the user, wherein the robot positions itself between a user and a boundary that the user is moving towards {see KOKUBO at least figures 5-7}. 
	As for dep. claim 8, which discloses wherein one or more boundaries correspond to the perimeter of a predefined region of the real environment {see KOKUBO at least figures 5-7, pars. 0056-0057}. 
As for dep. claim 10, which discloses wherein the robot is operable to generate a warning of imminent contact between a user and one or more of the barrier elements {see at least figures 5-7, pars. 0013-0014, 0057}. 
As for dep. claim 11, which discloses wherein the robot and/or one or more of the barrier elements comprise inflatable and/or folding elements {see at least figures 5-7, pars. 0042, 0057}. 
As for independent claims 12 and 14, which carry the similar limitation as the rejected independent claim 1 above, therefore they are rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KIRA NGUYEN/Primary Examiner, Art Unit 3664